DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. TW110104211, filed on 2/04/2021.

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission received 4/28/2022 has been entered.

Response to Arguments
Applicant's arguments filed 8/12/2022 have been fully considered but they are directed towards newly amended claim language.

Regarding Rejections under 35 U.S.C. § 103, 
Applicant contends that the cited prior art fails to disclose newly amended limitations of independent claims 1, and 9 including: “…so that the thermal insulation filler is in direct contact with surfaces of the heating unit and a surface of the circuit board that is opposite to the sensing unit and has the heating unit disposed thereon so as to prevent the heating unit from being exposed to air.”

See the rejection below for how the cited art in light of new/existing references reads on the newly amended language as well as the examiner’s interpretation of the cited art in view of the presented claim set.

	
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are outlined in Table 1.1 below:
GENERIC PLACEHOLDER COUPLED WITH FUNCTIONAL LANGUAGE
CORRESPONDING STRUCTURAL SUPPORT FROM SPECIFICATION
“heating unit is configured to heat”
(claim 1)
Fig. 2 illustrates “heating unit” (H)
“accommodation space configured to accommodate”
(claim 4)
[0018] discloses first casing part 210 and second casing part 230 together forming an accommodation space.
“a casing assembly, configured to accommodate”
(claim 9)
[0018] discloses a “casing assembly” (200), per Fig. 3
“a thermal insulation filler, configured to be arranged” 
(claim 9)
Fig. 3 illustrates a “thermal insulation filler” (250).

Table 1.1
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 2, 4-5, 8-10, and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Samuels et al. (US 20150049243 A1) (hereinafter Samuels) in view of Fukutake et al. (JP 2011200399 A; machine translation provided) (hereinafter Fukutake).
Regarding claim 1, Samuels discloses:
An electronic device, comprising:
an outer casing; [See Samuels, Fig. 5 illustrates an outer casing (432, 434).]
a sensing module, comprising a circuit board and a sensing unit and a heating unit which are disposed on the circuit board, [See Samuels, ¶ 0052-0054 discloses that a PCB (printed circuit board) 500 includes an image sensor (not shown in figures) for capturing image data and various components 600 for image processing, data storage and output, and other functions of the camera 400 which may include, for example, a digital signal processor, wireless interface, memory, etc; See Samuels, ¶ 0054 discloses heat-producing processing components 600 (heating unit).] wherein the heating unit is configured to heat the sensing unit; and [See Samuels, ¶ 0053-0054, 0060, 0062 discloses operating a camera in a “high-heat” mode, and particularly, such that an amount of heat from processing components does not overheat processing components (600).]
Samuels does not appear to explicitly disclose:
a thermal insulation module, accommodated within the outer casing and comprising a casing assembly and a thermal insulation filler, wherein the sensing module is accommodated within the casing assembly,
the thermal insulation filler is filled between the circuit board of the sensing module and an inner surface of the casing assembly so that the thermal insulation filler is in direct contact with surfaces of the heating unit and a surface of the circuit board that is opposite to the sensing unit and has the heating unit disposed thereon so as to prevent the heating unit from being exposed to air.
However, Fukutake discloses:
a thermal insulation module, accommodated within the outer casing and comprising a casing assembly and a thermal insulation filler, wherein the sensing module is accommodated within the casing assembly, [See Fukutake, ¶ 0013, 0031, 0040-0041 discloses a thermal filler having high insulating properties – particularly, that resin is filled and solidified in an internal space so that heat can be dissipated; See Fukutake, Fig. 6 illustrates a cylindrical body internal space (65) formed by an inner periphery of a cylindrical body (41).]
the thermal insulation filler is filled between the circuit board of the sensing module and an inner surface of the casing assembly [See Fukutake, Fig. 6 illustrates filler (81) being between a circuit board of the sensing module (72) and an inner periphery of the housing/casing (65).] so that the thermal insulation filler is in direct contact with surfaces of the heating unit and a surface of the circuit board that is opposite to the sensing unit and has the heating unit disposed thereon so as to prevent the heating unit from being exposed to air. [See Fukutake, ¶ 0048 discloses CCD 71 and circuit boards 72 and 78 being heat-generating components.  Particularly, Fig. 6 illustrates the filler (81) being in direct contact with components of circuit board 78, and a surface of the circuit board 71 opposing the light-sensitive surface of the sensing unit 71; See Fukutake, ¶ 0041 discloses that the resin 81 is obtained by adding a plurality of types of fillers including silicone or flexible epoxy resin.  A flexible epoxy resin would naturally fill the space occupied as illustrated in Fig. 6 – air gaps are nowhere mentioned in the disclosure of Fukutake.]
Examiner’s Note: The Examiner notes that the recitation of “thermal insulation filler” is broad language which may be openly interpreted in a variety of ways.   For instance, a resin or filler with conductive heating properties and electrically insulating properties is still reasonably interpreted as a “thermal insulation filler”.  This is further supported by instant claim 3, which recites in part: “wherein the thermal insulation filler is electrical insulation”.  Reading the claims in light of the specification, the Examiner additionally points to paragraph 0027 of the instant specification, which discusses that the “thermal insulation filler 250 may be, but not limited, made of any suitable material having properties, such as thermal insulation, electrical insulation, and elasticity.”  See MPEP 2111.01 (I) “The words of the claim must be given their plain meaning unless the plain meaning is inconsistent with the specification.” In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989)  
It would have been obvious to the person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed by Samuels to add the teachings of Wang in order to prevent adjacent electronic components from interfering with each other by employing a molded body having good heat insulation properties (Wang, ¶ 0489).

Regarding claim 2, Samuels in view of Fukutake discloses all the limitations of claim 1.
Fukutake discloses:
wherein the thermal insulation filler contacts the circuit board and the inner surface of the casing assembly. [See Fukutake, ¶ 0048 discloses CCD 71 and circuit boards 72 and 78 being heat-generating components.  Particularly, Fig. 6 illustrates the filler (81) being in direct contact with components of circuit board 78, and a surface of the circuit board 71 opposing the light-sensitive surface of the sensing unit 71

Regarding claim 4, Samuels in view of Fukutake discloses all the limitations of claim 1.
Samuels discloses:
wherein the casing assembly comprises a first casing part and a second casing part assembled together, the first casing part and the second casing part together form an accommodation space configured to accommodate the thermal insulation filler and the sensing module, [See Samuels, Fig. 5 illustrates a “first” casing part (432) and a “second” casing part (415) which are assembled together to accommodate image sensor elements, thermal insulation filler, and PCB (printed circuit board) element (500); See Samuels, ¶ 0037 discloses that the camera housing can be rigid, or substantially rigid (plastic, metal, fiberglass, etc.) or pliable or substantially pliable (leather, vinyl, neoprene, etc.)]

Regarding claim 5, Samuels in view of Fukutake discloses all the limitations of claim 4.
Samuels discloses:
wherein the first casing part is tight-fitted to the second casing part. [See Samuels, Fig. 4A illustrates an assembled casing with first part and second part in a fitted complete enclosure; See Samuels, ¶ 0043 discloses heat sink element 410 substantially flush with the back face (corresponding with second casing part as defined above per Fig. 5 and element 415) of the camera enclosure.]

Regarding claim 8, Samuels in view of Fukutake discloses all the limitations of claim 1.
Samuels discloses:
wherein the thermal insulation module further comprises a metal layer located between the thermal insulation filler and the inner surface of the casing assembly and aligned with the sensing module. [See Samuels, ¶ 0054 discloses that an insulating gap thermally insulates so as to prevent heat from processing components overheating an image sensor or vice versa, but specifically such that a size and location of an insulating gap may be adjustable to accommodate variations in a camera and/or PCB; See Samuels, ¶ 0054 discloses thin piece of metal located between plates 412, 414 of thermal insulation filler.]

Regarding claim 9, Samuels in view of Fukutake discloses:
A thermal insulation module, comprising:
a casing assembly, [See Samuels, Fig. 5 illustrates an outer casing (432, 434).] configured to accommodate a sensing module; [See Samuels, ¶ 0052-0054 discloses that a PCB (printed circuit board) 500 includes an image sensor (not shown in figures) for capturing image data and various components 600 for image processing, data storage and output, and other functions of the camera 400 which may include, for example, a digital signal processor, wireless interface, memory, etc; See Samuels, ¶ 0054 discloses heat-producing processing components 600 (heating unit).]and 
Fukutake discloses:
a thermal insulation filler, [See Fukutake, ¶ 0013, 0031, 0040-0041 discloses a thermal filler having high insulating properties – particularly, that resin is filled and solidified in an internal space so that heat can be dissipated; See Fukutake, Fig. 6 illustrates a cylindrical body internal space (65) formed by an inner periphery of a cylindrical body (41).]
configured to be filled between a circuit board of the sensing module and an inner surface of the casing assembly [See Fukutake, Fig. 6 illustrates filler (81) being between a circuit board of the sensing module (72) and an inner periphery of the housing/casing (65).] so that the thermal insulation filler is in direct contact with surfaces of both the circuit board and a heating unit on the circuit board so as to prevent the heating unit from exposing to air. [See Fukutake, ¶ 0048 discloses CCD 71 and circuit boards 72 and 78 being heat-generating components.  Particularly, Fig. 6 illustrates the filler (81) being in direct contact with components of circuit board 78, and a surface of the circuit board 71 opposing the light-sensitive surface of the sensing unit 71; See Fukutake, ¶ 0041 discloses that the resin 81 is obtained by adding a plurality of types of fillers including silicone or flexible epoxy resin.  A flexible epoxy resin would naturally fill the space occupied as illustrated in Fig. 6 – air gaps are nowhere mentioned in the disclosure of Fukutake.]
The reasons to combine the cited prior art are applicable to those presented for previously rejected claim 1.

Regarding claim 10, Samuels in view of Fukutake  discloses all the limitations of claim 9.
Samuels discloses:
wherein the thermal insulation filler contacts the circuit board and the inner surface of the casing assembly. [See Wang, Figs. 7 and 22 clearly illustrate that the molding filler (232) is in direct contact with the circuit board (21), the heating unit (26A), and the interior surface of the “supporter” or casing assembly (50A).  The heating unit (26A) is completely encapsulated by the thermal insulation filler (232) and is thus prevented from exposing to air.]

Regarding claim 12, Samuels in view of Fukutake  discloses all the limitations of claim 9.
Samuels discloses:
wherein the casing assembly comprises a first casing part and a second casing part assembled together, the first casing part and the second casing part together form an accommodation space configured to accommodate the thermal insulation filler and the sensing module, and the second casing part has a hardness higher than the first casing part. [See Samuels, Fig. 5 illustrates a “first” casing part (432) and a “second” casing part (415) which are assembled together to accommodate image sensor elements, thermal insulation filler, and PCB (printed circuit board) element (500); See Samuels, ¶ 0037 discloses that the camera housing can be rigid, or substantially rigid (plastic, metal, fiberglass, etc.) or pliable or substantially pliable (leather, vinyl, neoprene, etc.)]

Regarding claim 13, Samuels in view of Fukutake  discloses all the limitations of claim 12.
Samuels discloses:
wherein the first casing part is tight-fitted to the second casing part. [See Samuels, Fig. 4A illustrates an assembled casing with first part and second part in a fitted complete enclosure; See Samuels, ¶ 0043 discloses heat sink element 410 substantially flush with the back face (corresponding with second casing part as defined above per Fig. 5 and element 415) of the camera enclosure.]

Regarding claim 14, Samuels in view of Fukutake  discloses all the limitations of claim 9.
Samuels discloses:
wherein the casing assembly has a cable slot configured for a cable to pass therethrough and arrange between the thermal insulation filler and the inner surface of the casing assembly. [See Samuels, Fig. 5, 6, 7B, 8A/8B illustrates a cable slot embedded in PCB electronics 500, passing through a casing assembly (415) between thermal insulation filler 410.]

Regarding claim 15, Samuels in view of Fukutake  discloses all the limitations of claim 9.
Samuels discloses:
further comprising a metal layer located between the thermal insulation filler and the inner surface of the casing assembly and aligned with the sensing module. [See Samuels, ¶ 0054 discloses that an insulating gap thermally insulates so as to prevent heat from processing components overheating an image sensor or vice versa, but specifically such that a size and location of an insulating gap may be adjustable to accommodate variations in a camera and/or PCB; See Samuels, ¶ 0054 discloses thin piece of metal located between plates 412, 414 of thermal insulation filler.]

Claims 3, 6-7, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Samuels in view of Fukutake in view of Youmans et al. (US 20190116297 A1) (hereinafter Youmans).
Regarding claim 3, Samuels in view of Fukutake discloses all the limitations of claim 1.
Samuels in view of Fukutake does not appear to explicitly disclose:
wherein the thermal insulation filler is electrical insulation.
However, Youmans discloses:
wherein the thermal insulation filler is electrical insulation. [See Youmans, ¶ 0061, 0132, discloses that a housing may be comprised of an enclosure insulated from the remainder of a camera enclosure via a discrete insulating component, such as a gasket or potting material.  Particularly, an image sensor housing can be attached to portions of a heat sink, but be thermally insulated therefrom via gasket and/or a thermally insulating portion of the housing; See Youmans, ¶ 0100 discloses that the thermally insulating members can comprise elastomeric, polymeric, plastic, etc. which are routine and conventionally understood as electrically insulating.]
It would have been obvious to the person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention disclosed by Samuels in view of Fukutake to add the teachings of Youmans in order to facilitate the formation of an enclosure insulated from the remainder of a camera assembly by tightly sealing a module through the use of compressible insulating/sealing members. (Youmans, ¶ 0100)

Regarding claim 6, Samuels in view of Fukutake discloses all the limitations of claim 1.
Youmans discloses:
wherein the sensing module is an infrared camera. [See Youmans, ¶ 0052, 0080 discloses the image sensor is a camera that detects electromagnetic radiation, including but not limited to visible, infrared, or ultraviolet radiation.  In certain embodiments, for example, the image sensor 62 can image in the visible and near infrared regions of the electromagnetic spectrum.]
The reasons to combine the cited prior art are applicable to those presented for previously rejected claim 3.

Regarding claim 7, Samuels in view of Fukutake discloses all the limitations of claim 1.
Samuels discloses:
at least part of the cable is located between the thermal insulation filler and the inner surface of the casing assembly. [See Samuels, Fig. 5, 6, 7B, 8A/8B illustrates a cable slot embedded in PCB electronics 500, passing through a casing assembly (415) between thermal insulation filler 410.]
Youmans discloses:
further comprising a mainboard and a cable, wherein the mainboard is located outside the casing assembly, the casing assembly has a cable slot, the cable is disposed through the cable slot and electrically connected to the sensing module and the mainboard, [See Youmans, ¶ 0008, 0136 discloses that sensor and sensor electronics (PCB) may communicate via one or more cables or wires 234; See Youmans, Figs. 12C, 12D illustrate a cable/cable slot (234, 234’) connecting from a sensor element to a PCB.]
The reasons to combine the cited prior art are applicable to those presented for previously rejected claim 3.

Regarding claim 11, Samuels in view of Fukutake discloses all the limitations of claim 9.
Youmans discloses:
wherein the thermal insulation filler is electrical insulation. [See Youmans, ¶ 0061, 0132, discloses that a housing may be comprised of an enclosure insulated from the remainder of a camera enclosure via a discrete insulating component, such as a gasket or potting material.  Particularly, an image sensor housing can be attached to portions of a heat sink, but be thermally insulated therefrom via gasket and/or a thermally insulating portion of the housing; See Youmans, ¶ 0100 discloses that the thermally insulating members can comprise elastomeric, polymeric, plastic, etc. which are routine and conventionally understood as electrically insulating.]
The reasons to combine the cited prior art are applicable to those presented for previously rejected claim 3.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20200296272 A1			Kramarov; Anton
US 20190353987 A1			CHOI; Hyun Ho et al.
US 20200098663 A1			Sugiyama et al.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK E DEMOSKY whose telephone number is (571)272-8799. The examiner can normally be reached Monday - Friday 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 5712727384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK E DEMOSKY/Primary Examiner, Art Unit 2486